DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JAEGYOO JANG on 08/23/2021.
The application has been amended as shown on the following page: 

EXAMINERS AMENDMENT
Amendments to the Claims:
Claim 1 Line 11 has been amended to state: 
--wherein the grounding portion comprises:--

Claim 1 Line 12 has been amended to state: 
--a connection hole portion formed in the plurality of stator cores; and--.

Claim 2 Line 1 has been amended to state: 
--wherein the plurality of stator cores include:--.

Claim 5 Line 2 has been amended to state: 
--inserted into the connection hole portion after forming a bobbin with the plurality of stator cores--.

Claim 8 Line 9 has been amended to state: 
--a connection hole portion formed in a circular ring shape on the plurality of stator cores; and--.

Claim 8 Line 13 has been amended to state: 
--wherein a start line connection portion to which a start line of the coil is connected, an end--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show either alone or in combination the limitations set forth in the independent claims, and specifically does not show the limitations:
Regarding Claim 1 	--a printed circuit board; and
a grounding portion installed on the stator, wherein the grounding portion comprises:
a connection hole portion formed in the plurality of stator cores; and 
a joint pin which is inserted into the connection hole portion and electrically connected to the printed circuit board (PCB), and 
wherein a start line connection portion to which a start line of the coil is connected, an end line connection portion to which an end line of the coil is connected, and a joint pin connection portion to which the joint pin is connected are respectively formed on the printed circuit board.--
The Prior Art
The closest prior art of record is Vinson US 2005/0184605. 
Vinson US 2005/0184605 discloses: 
a rotary shaft 130 rotatably supported (rotatably supported via bearing assembly 120) by a fan housing (70,74,118,116,122 ¶0024-¶0026); 
a rotor (102,132) fixed to the rotary shaft (the rotor is fixed to shaft 130 via central hub 76 of the impeller ¶0020,¶0025-¶0026); 
a stator (100,104,106, stator laminations, ¶0023) including a plurality of stator cores (i.e. plurality of laminations that make up stator core 104) which are fixed to the fan housing (see Figures and ¶0025, the stator core is fixed to element 116 of the fan housing via circuit board 110, ¶0023-¶0024) and arranged at a predetermined gap from a magnet 132 of the rotor (the stator is spaced from annular magnet 132 of the rotor by a radial gap as known in the art), in which the plurality of stator cores are stacked (the plurality of stator laminations (i.e. cores) are stacked in the stator, additionally, the stator is located inside the cylindrical magnet 132 of the rotor, and the stator produces a rotating magnetic field to rotate the rotor, ¶0026 Figures 5-6) and on which a coil is wound (each pole 106 of the stator core 104 has a winding 108, ¶0023); 
an impeller (72,76,78) connected to the rotor (the impeller is connected to the rotor (102,132) via central hub 76 of the impeller ¶0020, ¶0023,¶0026); 
a circuit board (110,112,184,186,114, ¶0023-¶0024, first group 184,156, second group 186,164) installed under the stator (Figure 5-Figure 10B) to control the cooling fan (¶0023); and 
the stator (i.e. stator 100 with windings 108 and stator core 104) electrically connected to a ground pattern of the circuit board (the stator is connected to the first group 184 of the circuit board, and the first group of the circuit board 184 is coupled to first electrical ground 158 (i.e. a ground pattern)) to expand a ground area (the ground pattern 158 grounds all of the components in the first group 184 of the circuit board ¶0031, ¶0035, separately other electrical components (which are in the area defined by second group 186) are grounded by second ground 160; thus element 158 increase the area of components on the circuit board which are grounded by grounding the components in the area defined by the first group 184).
Vinson US 2005/0184605 does not show:  	a printed circuit board; and
a grounding portion installed on the stator, wherein the grounding portion comprises:
a connection hole portion formed in the plurality of stator cores; and 
a joint pin which is inserted into the connection hole portion and electrically connected to the printed circuit board (PCB), and 
wherein a start line connection portion to which a start line of the coil is connected, an end line connection portion to which an end line of the coil is connected, and a joint pin connection portion to which the joint pin is connected are respectively formed on the printed circuit board. 


Regarding Claim 8 	--a printed circuit board;
a connection hole portion formed in a circular ring shape on the plurality of stator cores; and 
a joint pin inserted into the connection hole portion and electrically connected to the plurality of stator cores, one end of which is electrically connected to a ground pattern of the printed circuit board (PCB),
wherein a start line connection portion to which a start line of the coil is connected, an end line connection portion to which an end line of the coil is connected, and a joint pin connection portion to which the joint pin is connected are respectively formed on the printed circuit board.--
The Prior Art
The closest prior art of record is Vinson US 2005/0184605. 
Vinson US 2005/0184605 discloses: 
a rotary shaft 130 rotatably supported (rotatably supported via bearing assembly 120) by a fan housing (70,74,118,116,122 ¶0024-¶0026); 
a rotor (102,132) fixed to the rotary shaft (the rotor is fixed to shaft 130 via central hub 76 of the impeller ¶0020,¶0025-¶0026); 
a stator (100,104,106, stator laminations, ¶0023) including a plurality of stator cores (i.e. plurality of laminations that make up stator core 104) which are fixed to the fan housing (see Figures and ¶0025, the stator core is fixed to element 116 of the fan housing via circuit board 110, ¶0023-¶0024) and arranged at a predetermined gap from a magnet 132 of the rotor (the stator is spaced from annular magnet 132 of the rotor by a radial gap as known in the art), in which the plurality of stator cores are stacked (the plurality of stator laminations (i.e. cores) are stacked in the stator, additionally, the stator is located inside the cylindrical magnet 132 of the rotor, and the stator produces a rotating magnetic field to rotate the rotor, ¶0026 Figures 5-6) and on which a coil is wound (each pole 106 of the stator core 104 has a winding 108, ¶0023); 
an impeller (72,76,78) connected to the rotor (the impeller is connected to the rotor (102,132) via central hub 76 of the impeller ¶0020, ¶0023,¶0026); 
a circuit board (110,112,184,186,114, ¶0023-¶0024, first group 184,156, second group 186,164) installed under the stator (Figure 5-Figure 10B) to control the cooling fan (¶0023); and 
the plurality of stator cores (i.e. plurality of laminations that make up stator core 104, the stator core 104 with windings 108 of stator 100) electrically connected to a ground pattern of the circuit board (the stator is connected to the first group 184 of the circuit board, and the first group of the circuit board 184 is coupled to first electrical ground 158 (i.e. a ground pattern)).
Vinson US 2005/0184605 does not show:  	“a printed circuit board; and
a connection hole portion formed in a circular ring shape on the plurality of stator cores; and 
a joint pin inserted into the connection hole portion and electrically connected to the plurality of stator cores, one end of which is electrically connected to a ground pattern of the printed circuit board (PCB),
wherein a start line connection portion to which a start line of the coil is connected, an end line connection portion to which an end line of the coil is connected, and a joint pin connection portion to which the joint pin is connected are respectively formed on the printed circuit board.”

Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        



/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746